_____________

                                No. 96-1253ND
                                _____________

United States of America,           *
                                    *
           Plaintiff-Appellee,      *
                                    *
      v.                            *
                                    *   Appeal from the United States
Paul B. Mehl;                       *   District Court for the District
                                    *   of North Dakota.
           Defendant-Appellant,     *
                                    *   [UNPUBLISHED]
United Accounts, Inc., a            *
corporation; Bank of North          *
Dakota; State of North Dakota,      *
                                    *
           Defendants.              *
                              _____________

                          Submitted:   May 6, 1996

                            Filed: May 10, 1996
                               _____________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     Paul B. Mehl appeals the district court's entry of judgment in favor
of the United States in this foreclosure action and the denial of his
Federal Rule of Civil Procedure 60(b) motion.     Having carefully reviewed
the record and the parties' briefs, we conclude that an extended discussion
of the issues will serve no useful purpose.     We thus affirm the district
court.   See 8th Cir. R. 47B.   Mehl's motion for a stay is denied.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.